Citation Nr: 0307676	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for a chronic acquired 
disorder of the right eye pursuant to the criteria of 
38 U.S.C.A. § 1151 (West 2002), or as secondary to service-
connected status post cataract of the left eye with loss of 
vision in the left eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1940 to 
October 1945, and from March 1947 to February 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Los Angeles, California.  

Service connection has long been in effect for residuals, 
gunshot wound to Muscle Group XI, right let, with incomplete 
paralysis of the right posterior tibial nerve, rated as 20 
percent disabling.  

In a rating decision in August 1995, RO granted service 
connection for status post cataract of the left eye with loss 
of vision pursuant to 38 U.S.C.A. § 1151.  Subsequently, the 
rating assigned for that disability has been at 20 or 10 
percent disabling.  

In January 1999, the issue as reflected on the title page of 
this decision was remanded by the Board for additional 
evidentiary development, to include a contemporaneous VA 
ophthalmology examination.  This examination was completed in 
March 2001 and the claim is now before the Board once again.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The probative, competent evidence of record establishes 
that the veteran did not suffer a chronic acquired disorder 
of the right eye as a result of VA surgery, examination, or 
treatment.  

3.  The probative, competent evidence of record establishes 
that the veteran's currently diagnosed right eye glaucomatous 
optic nerve damage is not causally related to his service-
connected status post left eye cataract surgery with loss of 
vision.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of left eye cataract surgery in 1991 or subsequent 
treatment thereof, have not been met.  38 U.S.C.A. §§ 1151 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.358 
(2002).  

2.  Right eye loss of vision due to glaucomatous optic nerve 
damage is not proximately due to, or the result of, or 
aggravated by, service-connected status post left eye 
cataract surgery with loss of vision.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that the veteran underwent 
surgery at a VA facility in November 1991 for the removal of 
a left eye cataract.  During surgery, complications of 
posterior capsule rupture with vitreous loss occurred with a 
limited anterior vitrectomy performed.  

Records show that the veteran had decreased vision in the 
left eye for 3 years with a history of glaucoma with high 
pressure despite glaucoma medication.  

Follow-up reports show the veteran's left eye continued to 
cause problems.  For example, in 1991, he complained of 
flashing, blinding night lights with loss of vision.  In July 
1992, the veteran's left eye visual acuity was 20/200 with 
pinpoint pupil, and the right eye was 20/50 with the pupil 
larger and irregular.  He also reported right eye pain.  
Subsequently dated record show that the left eye condition 
continued to deteriorate with eventual loss of vision.  In 
June 1993, he was seen for a refill of medication.  He was 
noted as status post cataract surgery of the left eye with 
blindness.  In 1995, vision in the right eye was shown as 
20/40.  

Upon VA examination in December 1996, the veteran's far 
vision, right eye, was 20/70, corrected.  His left eye far 
vision was 20/350, corrected.  It was noted that he had a 
significant 3+ cataract in his right eye.  

A claim of entitlement to compensation benefits for a right 
eye disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151 was inferred as a result of the above VA examination 
on December 20, 1996.

At an RO personal hearing in November 1997, the veteran 
testified in support of his claim.  It was argued that his 
right eye condition was due to unusual stress and strain that 
was imposed on the right eye due to the left eye condition.  
It was also 
argued that prescribed steroid medication played a role in 
the development of the right eye condition.  While no 
physician had told him that his right eye problems were due 
to his service-connected left disability, the veteran stated 
that medical journals indicated that there was a possible 
relationship.  He said that his right eye cataract was 
present at the time that he underwent cataract surgery for 
his left eye.  The veteran's daughter testified that, in her 
opinion, the veteran case was medically mishandled.  

Additional VA treatment records dated through December 1998 
show treatment for numerous disabilities, to include his 
bilateral eye disorders.  


As noted earlier, in January 1999, the Board remanded the 
claim for additional evidentiary development.  An examination 
by an ophthalmologist was requested for the purpose of 
ascertaining the initial manifestations of any right eye 
problems; and the nature, etiology, and all impacting factors 
on and the extent of severity of any right eye disorders 
determined to be present.  

In correspondence dated in September 1999, the veteran was 
requested to provide additional evidence for treatment of his 
right eye condition since 1985.  No reply was received.  

The requested examination was conducted by a VA specialist in 
March 2001.  She indicated that she had reviewed the entire 
claims file and the remand request.  It was noted that the 
veteran gave a history of having surgery on his right eye for 
cataracts, but he could not remember where or when.  The 
veteran's visual acuity distance without correct in the right 
eye was 20/100, with correction to 20/80.  

On near vision without correction 1M at 10 inches were shown 
and with correction RS 40-2/5.  Pupils of the right eye were 
distorted and irregular.  There is no evidence of diplopia.  
Refraction showed -.75 -1.00.  An assessment was made of 
decreased vision of the right eye secondary to glaucomatous 
optic nerve damage.  

The VA ophthalmologist opined that the veteran current loss 
of vision in the right eye was due to glaucomatous optic 
nerve damage.  She noted that he had a history of glaucoma 
long before he had surgery to the left eye and was never on 
steroids in the right eye.  The results of the surgery and 
the follow-up treatment including the brief steroid treatment 
of the left eye did not cause damage to the right eye.  She 
added that as there were no records of treatment dated since 
December 1998, it was unknown how the cataract surgery went, 
what the pressure was following surgery, etc., that might 
lead to additional findings upon this examination.  


Criteria

Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2002).


38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b), (c).

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between VA medical treatment and 
additional disability but not every additional disability is 
compensable.  Brown v. Gardner, 115 S.Ct. 552 (1994).

The Board notes that effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended such that VA negligence would generally have 
to be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date.  The veteran's claim was 
filed on December 20, 1996; therefore, it will be decided 
under the law as it existed prior to the amendment.  See 
VAOPGCPREC 40-97.  Where the law and regulations change while 
a case is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).



Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the RO, by letter 
dated in September 2002, informed the veteran of the VCAA of 
2000.  The RO gave notice of the information and evidence 
necessary to substantiate his claim.  More specifically, the 
RO informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, the RO considered the veteran's claim under the new 
law when it issued the December 2002 supplemental statement 
of the case.  The RO furnished the provisions of the new law 
and evaluated the veteran's claim with application of these 
new criteria.

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment and/or examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.159)

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Compensation Benefits pursuant to 
38 U.S.C.A. § 1151 and Secondary Service 
Connection


After reviewing the evidence of record, the Board finds that 
there is no competent medical evidence of record to suggest 
that the veteran's right eye condition was caused or 
aggravated by any VA treatment, nor has any physician 
suggested that any additional disability is the actual result 
of VA treatment.  As specifically noted by the VA 
ophthalmologist in March 2001, the veteran's right eye 
condition is the result of glaucomatous optic nerve damage, q 
nonservice-connected disorder, for which he has a long 
history.  After reviewing the claims file and examining the 
veteran she found that the result of the 1991 surgery and the 
follow-up treatment including the brief steroid treatment in 
the left did not cause damage to the right eye.  

Additionally, the Board finds that the preponderance of the 
medical evidence of record is against the veteran's claim of 
entitlement to compensation benefits for a right eye disorder 
as secondary to his service-connected status post left eye 
cataracts surgery with loss of vision.  
Although the veteran believes his current right eye problems 
are due to stress and strain on the eye which resulted due to 
his left eye problems, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He has not submitted any evidence, 
other than his and his daughter's lay testimony that would 
suggest that this is true.  Moreover, a specialist has 
determined that no such relationship exists and this 
encompasses any relationship on the basis of aggravation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits for a chronic for a 
chronic acquired disorder of the right eye pursuant to the 
criteria of 38 U.S.C.A. § 1151, or as secondary to service-
connected status post cataract of the left eye with loss of 
vision in the left eye is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

